UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


STAN HUNT,                                      )
                                                )
                       Plaintiff,               )
                                                )
                       v.                       )     Civil Action No. 11-1210 (RJL)
                                                )
U.S. DEPARTMENT OF                              )
VETERAN AFFAIRS,                                )
                                                )
                       Defendant.               )


                                        ORDER

                                                                                  -"'-
         For the reasons stated in the accompanying Memorandum Opinion, it is this Z_?
                                                                                     __
day of August 20 12,

         ORDERED that defendant's motion for summary judgment (ECF No. 15) is
GRANTED; it is further
         ORDERED that plaintiff's motion for summary judgment (ECF No. 23) is
DENIED; it is further
         ORDERED that all other pending motions (ECF Nos. 20, 26) are GRANTED
nunc pro tunc; and it is further
         ORDERED that judgment is entered for the Defendant. This is a final appealable
Order.




                                         United States District Judge